 


110 HRES 243 EH:  Calling on the Government of the Socialist Republic of Vietnam to immediately and unconditionally release Father Nguyen Van Ly, Nguyen Van Dai, Le Thi Cong Nhan, Le Quoc Quan, and other political prisoners and prisoners of conscience, and for other purposes.
U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 243 
In the House of Representatives, U. S.,

May 2, 2007
 
RESOLUTION 
 Calling on the Government of the Socialist Republic of Vietnam to immediately and unconditionally release Father Nguyen Van Ly, Nguyen Van Dai, Le Thi Cong Nhan, Le Quoc Quan, and other political prisoners and prisoners of conscience, and for other purposes. 
 
 
 Whereas, on February 18, 2007, Vietnamese police raided the parish house of Father Nguyen Van Ly and confiscated computers, telephones, more than 100 mobile phone cards, and more than 200 kilograms of documents; 
Whereas the police moved Father Ly to the remote location of Ben Cui in central Vietnam, where he is under house arrest; 
Whereas Father Ly is a former prisoner of conscience, having spent a total of over 13 years in prison since 1983 for his advocacy of religious freedom and democracy in Vietnam; 
 Whereas Father Ly is an advisor of Block 8406, a democracy movement that started in April 2006 when hundreds of people throughout Vietnam signed public petitions calling for democracy and human rights; 
Whereas Father Ly is also an advisor of a new political party, the Vietnam Progression Party, and one of the primary editors of Freedom of Speech magazine; 
 Whereas, on March 6, 2007, Vietnamese police arrested one of Vietnam’s few practicing human rights lawyers, Nguyen Van Dai, who has defended individuals arrested for their human rights and religious activities, is the co-founder of the Committee for Human Rights in Vietnam, and is one of the principal organizers of the Block 8406 democracy movement; 
Whereas, on March 6, 2007, Vietnamese police also arrested Le Thi Cong Nhan, a human rights lawyer, a member of Block 8406, the principal spokesperson for the Progression Party, and a founder of the Vietnamese Labor Movement; 
Whereas Father Ly, Nguyen Van Dai, and Le Thi Cong Nhan have been charged with disseminating propaganda against the Socialist Republic of Vietnam under article 88 of the Penal Code of Vietnam; 
Whereas Father Ly was tried and convicted on March 30, 2007, and sentenced to 8 years in prison; 
Whereas if convicted, Nguyen Van Dai and Le Thi Cong each could be sentenced to up to 20 years in prison; 
Whereas Le Quoc Quan is a lawyer who traveled to the United States in September 2006 to research civil society development as a Reagan-Fascell Fellow at the National Endowment for Democracy; 
Whereas Le Quoc Quan returned to Vietnam in early March 2007 and was arrested by Hanoi police on March 8, 2007; 
Whereas Le Quoc Quan has been charged under Article 79 of the Penal Code of Vietnam which prohibits activities aimed at overthrowing the Government and carries extremely severe prison terms and even the death penalty; 
Whereas in none of their activities have Father Ly, Nguyen Van Dai, Le Thi Cong Nhan, or Le Quoc Quan advocated or engaged in violence; 
Whereas the arrest of and charges against Father Ly, Nguyen Van Dai, Le Thi Cong Nhan, and Le Quoc Quan violate Article 69 of the Vietnamese Constitution, which states that The citizen shall enjoy freedom of opinion and speech, freedom of the press, the right to be informed and the right to assemble, form associations and hold demonstrations in accordance with the provisions of the law;
Whereas Father Ly, Nguyen Van Dai, Le Thi Cong Nhan, and Le Quoc Quan have been arrested and charged in contravention of the rights enshrined in the International Covenant on Civil and Political Rights (ICCPR) to which Vietnam is a state party, specifically Article 18 (freedom of religion), Article 19 (freedom of expression) and Article 22 (freedom of association);
Whereas Vietnam recently has imprisoned, detained, placed under house arrest, or otherwise restricted numerous other peaceful democratic and religious activists for reasons related to their political or religious views, including Nguyen Binh Thanh, Nguyen Phong, Nguyen Ngoc Quang, Nguyen Vu Binh, Huynh Trung Dao, Nguyen Tan Hoanh, Tran Thi Le Hang, Doang Huy Chuong, Doan Van Dien, Le Ba Triet, Nguyen Tuan, Bui Kim Thanh and Tran Quoc Hien;
Whereas the United States Congress agreed to Vietnam becoming an official member of the World Trade Organization (WTO) in 2006, amidst assurances that the Vietnamese Government was steadily improving its human rights record and would continue to do so;
Whereas the group of Asian countries at the United Nations have nominated Vietnam as the sole regional candidate for a nonpermanent seat on the United Nations Security Council for the 2008–2009 biennium, and pursuant to the United Nations Charter, Vietnam would be required to discharge its duties in accordance with the purposes of the United Nations, including the promotion and encouragement of respect for human rights and fundamental freedoms for all; and
Whereas the arbitrary imprisonment and the violation of the human rights of citizens of Vietnam are sources of continuing, grave concern to Congress, and the arrests of Father Ly, Nguyen Van Dai, Le Thi Cong Nhan, and Le Quoc Quan are part of a trend toward increasing oppression of human rights advocates in Vietnam: Now, therefore, be it 
 
That— 
(1)the House of Representatives— 
(A)condemns and deplores the arbitrary arrests of Father Nguyen Van Ly, Nguyen Van Dai, Le Thi Cong Nhan, and Le Quoc Quan by the Government of the Socialist Republic of Vietnam and calls for their immediate and unconditional release and the dropping of all criminal charges, and for the immediate and unconditional release of all other political and religious prisoners; 
(B)condemns and deplores the violations of the freedoms of speech, religion, movement, association, and the lack of due process afforded to individuals in Vietnam; 
(C)challenges the qualifications of Vietnam to be a member of the United Nations Security Council, unless the Government of Vietnam begins immediately to respect human rights and fundamental freedoms for all within its own borders; and 
(D)strongly urges the Government of Vietnam to consider the implications of its actions for the broader relationship between the United States and Vietnam; and 
(2)it is the sense of the House of Representatives that the United States should— 
(A)make a top concern the immediate release, legal status, and humanitarian needs of Father Nguyen Van Ly, Nguyen Van Dai, Le Thi Cong Nhan, and Le Quoc Quan; 
(B)use funds from the newly created Human Rights Defenders Fund of the Department of State to assist with the legal defense and the needs of the families and dependents of Father Ly, Nguyen Van Dai, Le Thi Cong Nhan, and Le Quoc Quan; 
(C)continue to urge the Government of Vietnam to comply with internationally recognized standards for basic freedoms and human rights; 
(D)make clear to the Government of Vietnam that it must adhere to the rule of law and respect the freedom of religion and expression in order to broaden its relations with the United States; 
(E)make clear to the Government of Vietnam that the detention of Father Ly, Nguyen Van Dai, Le Thi Cong Nhan, Le Quoc Quan, and other political prisoners and prisoners of conscience and other human rights violations are not in the best interest of Vietnam because they create obstacles to improved bilateral relations and cooperation with the United States; 
(F)examine current human rights violations by the Vietnamese Government and consider re-imposing on Vietnam the country of particular concern (CPC) designation, which was removed on November 13, 2006, pursuant to the International Religious Freedom Act of 1998; and 
(G)in order to advance these freedoms and rights, and to strengthen the long-term relationship between the United States and Vietnam, initiate new foreign assistance programs to advance the capacity and networking abilities of Vietnamese civil society, including—
(i)rule of law programs to train Vietnamese human rights lawyers, judges, academics, and students about international human rights law;
(ii)public diplomacy initiatives to inform and teach Vietnamese citizens about international human rights norms and responsibilities; and
(iii)projects that support organizations and associations that promote the freedom of religion, speech, assembly, and association. 
 
Lorraine C. Miller,Clerk.
